

116 S4412 IS: Veterans Benefits Fairness and Transparency Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4412IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Tester (for himself and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the ability of veterans to access and submit disability benefit questionnaire forms of the Department of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans Benefits Fairness and Transparency Act of 2020. 2.Publication and acceptance of disability benefit questionnaire forms of Department of Veterans Affairs(a)In generalSection 5101 of title 38, United States Code, is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following new subsection (d):(d)(1)The Secretary shall publish in a central location on the internet website of the Department disability benefit questionnaire forms, or such successor forms relating to non-Department medical providers submitting evidence regarding a disability of a claimant.(2)Subject to section 6103 of this title, if the Secretary updates a form described in paragraph (1), the Secretary shall—(A)accept the previous version of the form filed by a claimant if—(i)the claimant provided to the non-Department medical provider the previous version of the form before the date on which the updated version of the form was made available; and(ii)the claimant files the previous version of the form during the one-year period following the date the form was completed by the non-Department medical provider;(B)request from the claimant any other information that the updated version of the form requires; and(C)apply the laws and regulations required to adjudicate the claim as if the claimant filed the updated version of the form.(3)The Secretary may waive any interagency approval process required to approve a modification to a disability benefit questionnaire form if such requirement only applies by reason of the forms being made public under paragraph (1).(4)Not less frequently than once each year through 2026, the Inspector General of the Department shall submit to Congress a report on the findings of the Inspector General with respect to the use of the forms described in paragraph (1)..(b)Rule of constructionNothing in section 5101 of title 38, United States Code, as added by subsection (a), may be construed to require the Secretary of Veterans Affairs to develop any new information technology system or otherwise require the Secretary to make any significant changes to the internet website of the Department of Veterans Affairs.